Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification (herein ‘spec’), while being enabling for the rotation shaft to be activated with a rotation velocity, so that a magnetic repulsion force is generated between the secondary magnet  in rotation and at least one of the first primary magnets so as to cause a movement (i.e. the claimed limitations “moving the plurality of primary magnets in such a way that each primary magnet follows a relative trajectory”, as in claim 11); however, the spec does not reasonably provide enablement, without the secondary magnet, for the claimed method of production electrical energy, as claimed in claim 11.  In other words, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the claimed method of electrical energy production without the secondary magnet and the secondary magnet’s magnetic interaction with the primary magnet, the invention commensurate in scope with claim 11. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-15 are the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1, the claimed limitations “rotation means fixed to the support structure, comprising a rotation shaft, wherein the rotation means are activatable to rotate the rotation shaft [[(21)]]” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “rotation means” is a general placeholder that is modify the function “to rotate” (i.e. means plus function claimed language).  However, the recitation is also modified by sufficient structure, i.e. “the rotation means fixed to the support structure”, and “comprising a rotation shaft” and act for performing the claimed function, i.e. “rotation means are activatable to rotate the rotation shaft”.  Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In claim 4, the claimed limitations “movement means fixed to the support structure and activatable to rotatingly move the annular support element” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “movement means” is a general placeholder that is modify the function “to rotatingly move” (i.e. means plus function claimed language).  However, the recitation is also modified by sufficient structure, i.e. “the movement means fixed to the support structure”.  Thus, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In claims 6 and 13, the claimed limitations “first fixing means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.  Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “fixing means” is a general placeholder that is not modify the function.  In order to properly and clearly evoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the “means,” generic placeholder, or “step”, must be modified by functional language.
Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the term “means” and delete the function.  
Alternately, if intentionally clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting any claimed language relates to sufficient structure, material, or acts for performing the claimed function, i.e. to properly evoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function. 
Hence, in response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Other claims are included in the rejection because of their respective dependencies from the above rejected claims.
In claim 1, “a secondary magnet solidly constrained to said rotation shaft; wherein the primary magnets, the secondary magnet, the arrangement of the primary magnets and the secondary magnet, the arrangement of the relative magnetic poles, and the rotation velocity of the rotation shaft are predisposed so that, by activating the rotation shaft with the rotation velocity and in a relative first direction to at least partially rotate the secondary magnet, a magnetic repulsion force is generated between the secondary magnet in rotation and a first primary magnet and so as to generate a contemporary attraction force between the secondary magnet in rotation and a second primary magnet following the first primary magnet” is indefinite and confusing!  
In the above recitation, the limitations “a secondary magnet solidly constrained to said rotation shaft; wherein the primary magnets, the secondary magnet, the arrangement of the primary magnets and the secondary magnet, the arrangement of the relative magnetic poles, and the rotation velocity of the rotation shaft are predisposed so that, by activating the rotation shaft with the rotation velocity and in a relative first direction to at least partially rotate the secondary magnet, a magnetic repulsion force is generated between the secondary magnet in rotation and a first primary magnet and so as to generate a contemporary attraction force between the secondary magnet in rotation and a second primary magnet” is indefinite because of the following:
The phrase “the primary magnets, the secondary magnet, the arrangement of the primary magnets and the secondary magnet” is indefinite because it is unclear how the primary magnets and the secondary magnet are arranged with respect to each other.  The phrase does not provide any structural and/or magnetic arranging characteristic(s) of the arrangement of the primary magnets and the secondary magnet.  Also, the term “the arrangement” lacks antecedent basis.
The phrase “the arrangement of the relative magnetic poles” is unclear.  What are so-called “relative magnetic poles”?  To what subject matter(s) do so-called “the relative magnetic poles” belong?  How so-called “the relative magnetic poles” are being arranged?  This recitation does not provide any structural characteristic(s) of the magnetic poles and how “the relative magnetic poles” are physically arranged with respect to the primary magnets and the secondary magnet, and the rotation shaft.  Also, in the phrase, both terms “the arrangement” and “the relative magnetic poles” lack antecedent basis.
The phrase “the primary magnets, the secondary magnet, the arrangement of the primary magnets and the secondary magnet, the arrangement of the relative magnetic poles, and the rotation velocity of the rotation shaft are predisposed” is indefinite because the rotation velocity itself cannot be arranged/predisposed because velocity is understood as rotational speed that is not a physical component to be structurally arranged with other physical components.  The primary magnets, the secondary magnet, so-called “the relative magnetic poles” and the rotation shaft are physical components; thus, they may be structurally arranged/predisposed such that the arrangement thereof would result in a preferable rotation velocity of the rotation shaft.  
The phrase “a magnetic repulsion force is generated between the secondary magnet in rotation and a first primary magnet and so as to generate a contemporary attraction force between the secondary magnet in rotation and a second primary magnet” is indefinite. What subject matter(s) do so-called “a first primary magnet” and “a second primary magnet” belong?
Other claims included herein due to their dependencies to the rejected claim.

	MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	The above are but a few specific examples of questionable embodiment issue, as in claim 11; and, indefinite and functional or operational language used throughout claim 1, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112(a) and 112(b).  The above mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
It has been held that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim” (see In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) emphasis added).  In this instant case, given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims in light of the specification, since reading a claim in light of the spec is quite different thing from reading described details of the specification into a claim.  Therefore, it would not be proper to reject claims 1-3 and 11-15 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution for these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov et al (US 20140008915, herein ‘Ribarov’).
Ribarov discloses an electrical generator comprising a secondary magnet [110a, 110b or 310a, 310b] having a relative rotation axis; a support element [104] to which a plurality of primary magnets [112a, 112b or 312a, 312b] placed, one following another, along a closed ring line, at least one of the primary magnets of the plurality of primary magnets being arranged in the magnetic field of the secondary magnet; arranging a plurality of electrical coils [122, 124 or 322, 324] internally of the electrical field generated by the plurality of primary magnets; at least partially setting in rotation the secondary magnet with respect to the relative rotation axis in a first direction in order to generate a magnetic repulsion force between the secondary magnet in rotation and at least one of the primary magnets such as to cause a relative movement of the support element with respect to the plurality of coils in a second direction, opposite the first direction (i.e. two opposite rotation directions, see [0012] and [0018]), causing a variation of the magnetic field generated by the plurality of primary magnets and a consequent electromotive force induced in each coil of the plurality of coils. 

    PNG
    media_image1.png
    560
    1427
    media_image1.png
    Greyscale

Ribarov discloses the details of the structural components and their inter-functional operations in order to run the electrical generator for generating electrical energy.  Hence, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method for production of electrical energy of the Ribarov prior art generator because method of for production of electrical energy is the counter-part of the electrical generator itself.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834